DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2019/0028778 to Liassides (“Liassides”) in view of US PG Pub 2021/0076095 to Winograd (“Winograd”).
Regarding claim 1, “A method performed by a content-presentation device that is scheduled to perform, at a modification start-time, a content-modification operation that comprises modifying a modifiable content-segment that the content-presentation device is scheduled to receive” reads on the method/system comprising a Smart TV type client device performs automatic content recognition on a video stream to detect timing of an upcoming ad spot to be delivered within the video stream (abstract) disclosed by Liassides and represented in Fig. 1.  Liassides discloses (¶0027, ¶0040) that the system monitors a video stream ahead in time by monitoring a channel being watched on 
As to “the method comprising: receiving reference fingerprint data representing the modifiable content-segment” Liassides discloses (¶0027, ¶0040) that the first fingerprint of an advertisement is received and stored by the system.
As to “making a comparison of the reference fingerprint data with query fingerprint data representing content received by the content-presentation device from a tuner device connected to the content-presentation device” Liassides discloses (¶0027, ¶0040, ¶0057) that an ACR client, with the help of an ACR headend can then match the stored fingerprints against a similar sequence of fingerprints produced by the smart TV to determine whether there is a match as represented in Fig. 4; (¶0108) machine operates in the capacity of a server/headend where the machine can be a set-top box. 
As to “based on the comparison, detecting…a mismatch between the reference fingerprint data and the query fingerprint data” Liassides discloses (¶0027, ¶0075) that the system determines whether the first ad is off target based on the comparison of the fingerprints as represented in Fig. 4.
As to “in response to detecting the mismatch within the predefined time period after the modification start-time and during performance of the content-modification operation, performing an action” Liassides discloses (¶0075) that when the system detects that the ad is off target, the system notifies the client to replace the ad.


Regarding claim 2, “The method of claim 1, wherein the content-presentation device is part of a content-modification system, and wherein the tuner device is a set-top box (STB) that is not part of the content-modification system and that is associated with a multi-channel video program distributor (MVPD)” Liassides discloses (¶0102) that the ATV system comprising smart TV can playout first ad without obtaining replacement ad from demand side 

Regarding claim 3, “The method of claim 1, wherein the predefined time period is a value in a range of 1 to 4 seconds” Winograd discloses (¶0017) splicing points are announced at least 4 seconds in advance; (¶0032, ¶0033) the multiple video watermarks/fingerprints are sent ahead of the splicing point where the 4 seconds lead time between the decision to allow ad insertion and start of the ad insertion slot leaves plenty of room for redundant delivery of multiple replacement ads

Regarding claim 4, “The method of claim 1, wherein performing the action comprises continuing performance of the content-modification operation until the content-modification operation is complete” Liassides discloses (¶0075, ¶0055) that when the off target ad is detected, the method continues to replace the ad with addressable ad and provides criteria to constrain ad request as represented in Fig. 4.

Regarding claim 5, “The method of claim 1, wherein performing the action comprises transmitting, to a fingerprint-matching server, a notification that the content-presentation device has detected the mismatch within the predefined time period after the modification start-time and during performance of the content-modification operation, to facilitate the fingerprint-matching server ; the ACR client sends matched events (e.g., matched content or fingerprints of live video feeds) through to the smart TV and/or the ad replacer client; the ACR client further monitors for any changes to the matched channel or video, e.g., whether the channel or video stream has changed, immediately upon detection of a matching break; the ACR client signals to the ad replacer client to download an application and pass in TV/client parameters such as network ID, channel it's on (channel ID), what video is detected, current time and the like that is useable by the ad replacer client to perform ad replacement, and Winograd discloses (¶0017) splicing points are announced at least 4 seconds in advance; (¶0032, ¶0033) the multiple video watermarks/fingerprints are sent ahead of the splicing point where the 4 seconds lead time between the decision to allow ad insertion and start of the ad insertion slot leaves plenty of room for redundant delivery of multiple replacement ads.

Regarding claim 6, “The method of claim 1, wherein the content-modification operation is scheduled to be performed relative to an identified content-modification opportunity on a channel to which the content-presentation device is tuned, and wherein performing the action comprises transmitting, to a 

Regarding claim 8, “The method of claim 1, further comprising: determining, within the predefined time period after the modification start-time and during performance of the content-modification operation, that at least a portion of the content that was received by the content-presentation device from the tuner device and that is being modified as part of the content-modification operation includes a watermark associated with a content distributor, wherein performing the action is performed further in response to determining that at least the portion of the content that was received by the content-presentation device from the tuner device and that is being modified as part of the content-modification operation includes the watermark associated with the content distributor” Liassides discloses (¶0040) that the automatic content recognition is based on fingerprinting or watermarking that enables the smart TV to identify the content bein viewed on the TV display.

Regarding claim 9, “The method of claim 1, wherein the content-modification operation is a content-replacement operation that comprises replacing the modifiable content-segment with first supplemental content, and 

Regarding claim 10, see rejection similar to claim 1.

Regarding claim 11, see rejection similar to claim 2.

Regarding claim 12, see rejection similar to claim 3.

Regarding claim 13, see rejection similar to claim 4.

Regarding claim 14, see rejection similar to claim 5.

Regarding claim 15, see rejection similar to claim 6.

Regarding claim 16, see rejection similar to claim 8.

Regarding claim 17, see rejection similar to claim 1.

Regarding claim 18, see rejection similar to claim 2.

Regarding claim 19, see rejection similar to claim 3.

Regarding claim 20, see rejection similar to claim 4.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Liassides in view of Winograd as applied to claim 1 above, and further in view of US Patent 7,359,952 to Doemling (“Doemling”).
Regarding claim 7, combination of Liassides and Winograd meets all the limitations of the claim except “The method of claim 1, wherein performing the action comprises aborting the content-modification operation before the content-modification operation is complete.”  However, Doemling discloses (claims 27-28; 6:53-59) that the processing/delivering of the alternate advertising content is aborted before completing and the advertising content is delivered when an error is detected.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Liassides and Winograd’s systems by aborting content modification operation/delivery as taught by Doemling in order to determine if a particular ad should be shown to a user and what action to take if it is determined an ad should not be shown (2:22-26).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0059692 to Seo
US 2018/0302670 to Lee
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317. The examiner can normally be reached Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINKAL R CHOKSHI/Primary Examiner, Art Unit 2425